 Case 1:15-cr-00213-SJ Document 157 Filed 05/27/21 Page 1 of 1 PageID #: 1968

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
JEA                                               271 Cadman Plaza East
F. #2014R00196                                    Brooklyn, New York 11201


                                                  May 27, 2021

By Email and ECF

The Honorable Sterling Johnson, Jr.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


       Re:    United States v. Noelle Velentzas
              Criminal Docket No. 15-213 (SJ)


Dear Judge Johnson:

              The government respectfully submits this letter to request that the sentencing
hearing currently scheduled for June 2, 2021 at 12:00 p.m. be adjourned to June 16, 2021 at
12:00 p.m. As the Court is aware, a sentencing hearing was originally scheduled in the
above-captioned matter for May 26, 2021 at 12:00 p.m. On May 24, 2021, the Court
adjourned the hearing due to a conflict in the Court’s schedule to June 2, 2021. The
government immediately inquired to see if there was any availability at the Metropolitan
Detention Center for a conference on that date and was advised that there was no availability.
Accordingly, the government respectfully requests that the sentencing hearing be adjourned
to June 16, 2021 at 12:00 p.m.



                                                  Respectfully submitted,

                                                  MARK J. LESKO
                                                  Acting United States Attorney

                                           By:     /s/ Jonathan E. Algor
                                                  Craig R. Heeren
                                                  Josh Hafetz
                                                  Jonathan E. Algor
                                                  Assistant U.S. Attorneys
                                                  718-254-7000
